DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 9-12, 14-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagawa et al. (Nakagawa, EP3006956).
	Referring to Claim 1, Nakagawa teaches processing circuitry configured to: detect at least one object in or adjacent a water body by a radar; determine radar information associated with the at least one object ([0011-0015]); calculate a first velocity vector for the at least one object, based on the radar information associated with the at least one object ([0019] and [0022-0024]); obtain information associated with a tidal current of the water body ([0022] and [0027]); calculate a second velocity vector, based on the information associated with the tidal current ([0027]); compare the first velocity vector and the second velocity vector by determining a similarity value between the first velocity vector and the second velocity vector ([0026] teaches the magnitude of the vectors being provided on the display, also see Fig. 4-5 and associated text); to classify an object of the at least one object as a target based on the similarity value determined between the first velocity vector and the second velocity vector ([0025-0026]); and notify a user of the target; See Fig. 1 and 2, 4 and 5 [0025-0026], [0028-0036].
	Referring to Claims 2, 11 and 20, Nakagawa teaches wherein the processing circuitry is further configured to display on a display, a mark associated with the target and that is moving along with the tidal current, based on the similarity value determined between the first velocity vector associated with the target and the second velocity vector; Fig. 5 and 6 [0032] and [0037].
	Referring to Claims 3 and 12, Nakagawa teaches wherein the processing circuitry is further configured to determine a type of the at least one object, and wherein the type of the at least one object is at least one of a stationary object, an object moving with the tidal current, or an object moving in a direction independent of the tidal current; Fig. 5 and 6 and [0032].
	Referring to Claims 5 and 14, Nakagawa teaches wherein the similarity value is determined based on at least one of: an inner product of the first velocity vector and the second velocity vector; and Page 25 - APPLICATION; DOCKET NO. FEC20308a difference between the first velocity vector and the second velocity vector; Fig. 5 and associated text.
	Referring to Claims 6 and 15, Nakagawa teaches wherein the information associated with the tidal current comprises a speed of the tidal current and a direction of the tidal current, and wherein the radar information associated with the at least one object comprises at least one of a speed of the at least one object and a direction in which the at least one object is moving; [0019] and [0027].
	Referring to Claims 7 and 16, Nakagawa teaches wherein the processing circuitry is further configured to: generate one or more display signals associated with the at least one object; and change the one or more display signals based on the similarity value determined between the first velocity vector associated with the at least one object and the second velocity vector associated with the tidal current; Fig. 2 and 6; [0017] and [0021].
	Referring to Claims 9 and 18, Nakagawa teaches wherein the processing circuitry is further configured to change the one or more display signals based on a change in distance of the target; see description of displays.
	Referring to Claim 10, Nakagawa teaches  detecting, by a radar, at least one object in or adjacent a water body; determining radar information associated with the at least one object; calculating a first velocity vector for the at least one object, based on the radar information associated with the at least one object; obtaining information associated with a tidal current of the water body; calculating a second velocity vector, based on the information associated with the tidal current; Page 26 - APPLICATION; DOCKET NO. FEC20308comparing the first velocity vector and the second velocity vector by determining a similarity value between the first velocity vector and the second velocity vector; classifying an object of the at least one object as a target based on the similarity value determined between the first velocity vector and the second velocity vector; and notifying a user of the target; see citations of Claim 1 above.
	Referring to Claim 19, Nakagawa teaches memory configured to store instructions; and processing circuitry configured to execute the instructions to: detect at least one object in or adjacent a water body by a radar; determine radar information associated with the at least one object; calculate a first velocity vector for the at least one object, based on the radar information associated with the at least one object; obtain information associated with a tidal current of the water body; calculate a second velocity vector, based on the information associated with the tidal current; compare the first velocity vector and the second velocity vector by determining a similarity value between the first velocity vector and the second velocity vector; classify an object of the at least one object as a target based on the similarity value determined between the first velocity vector and the second velocity vector; and notify a user of the target; See citations of Claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa in view of Nakahama.
	Referring to Claims 8 and 17, Nakagawa teaches the processing circuitry is further configured displaying the target based on the similarity value determined between the first velocity vector associated with the target and the second velocity vector, but does not explicitly disclose nor limit the display to use one or more colors.
	However, Nakahama teaches the use of one or more colors on the display; [0092].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nakagawa with the additional color settings as taught by Nakahama so that the target would be displayed prominently on the screen.

Response to Arguments
Applicant's arguments filed 15 November 2022 have been fully considered but they are not persuasive. Applicant argues that the prior art does not teach generating a similarity value between the vectors. However, the Applicant does not support this position with anything more than just a statement that the prior art does not teach or suggest this limitation. Applicant has not explained why the cited portions of the prior art do not read on the claimed limitations. Applicant’s similarity value is not fully defined in the independent claim and there does not appear to be set definition for similarity value. Therefore, with respect to the independent claim the similarity is interpreted as being characteristics of the vectors being compared, as taught in [0024-0026] the magnitude of vectors is displayed and used for determining the object as target. Magnitude is a property that is interpreted as being capable of being used to determined a similarity between the vectors. Applicant goes on to define the similarity value in later claims as an inner product of the first velocity vector and the second velocity vector; and a difference between the first velocity vector and the second velocity vector. It is not explained by the Applicant how Fig. 5 and the associated text does not disclose this definition. The definition provided by Applicant is interpreted as the adding and subtracting of vectors to determine a value, in this case a similarity value. Fig. 5 and the associated text teaches a method of combining and subtracting vector velocity in the analyzing area (See Fig. 4) in order to determine the magnitude and direction, these are considered to be similarity values and are interpreted as reading on the claim language. Applicant has not persuasively explained why this is not the case and the Examiner maintains the rejection.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646